DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
Regarding claims 1, 8, 9, 10, 11, 12, 13, 19, and 20, applicant argues the obviousness double patenting rejection should be provisional between two applications, since the patented application 17/095,842 does not yet having a patent.  However, application 17/095,842 has become US patent # 11,196,453 and is therefore now considered a non-statutory double patenting rejection.  Second, applicant argues that ‘842 application does not prefer using PIN diodes because it add cost and complexity to the design, and that the ‘842 application replaces all PIN diodes with FET switches where that is possible to provide a compact, cost-effective, and high-performance solution that may be suitable for a wide range of applications, including advanced communications architectures, such as 5G or 5GE systems..  However, the cost-effective and reduction in complexity for compactness is merely considered an intended use of the claimed invention and does not provide patentable weight.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If 
patentably distinguish the claimed invention from the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 10, 11, 12, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 3, 17, 9, 11, 3, and 3 of patented U.S. Application 17/095,842 in view of Bellantoni (US 7,546,089).

Patented Application # 17/095,842
Current Application # 17/082,160
1.   A single-pole double-throw hybrid transmit/receive switch assembly comprising:
1. A single-pole double-throw PIN-diode based switch assembly comprising:
a PIN diode having an anode and a cathode and connected in series between an antenna port and a receive port;
a first series PIN diode connected between a first port and a second port;

a second series PIN diode connected back-to-back with the first series PIN diode between the first port and a third port;
 
a first shunt FET device coupled to the cathode of the PIN diode and connected between the receive port and ground;
a first shunt PIN diode connected between the second port and a reference node;
a second shunt FET device connected between the transmit port and ground;
a second shunt PIN diode connected between the third port and the reference node;
and a plurality of bias control contacts including a receive series bias control contact, a transmit series bias control contact; a receive shunt bias control 
contact, and a transmit shunt bias 
control contact, the plurality of bias 
control contacts being configured 
to receive a corresponding plurality 
of bias control voltages to forward 
bias the first shunt FET device 
and the first series FET device 
into an ON state and to 

and the second shunt FET device 
into an OFF state in a transmit
mode of operation of the hybrid transmit/receive switch assembly,



and a first mode of operation in which signal flow is enabled between the first port and the second port and isolation is provided between the first port and the third port.





9.  A single-pole double-throw hybrid transmit/receive switch assembly comprising:
an antenna port, a transmit port, and a receive port;
11.   A transmit/receive switching assembly comprising:   an antenna port, a transmit port, and a receive port;
a transmit series switching element connected in series between the antenna port and the transmit port, a receive series switching element connected in series between the antenna port and the receive 
18. A hybrid transmit/receive switching assembly comprising: a PIN diode having a cathode coupled to the receive port and an anode coupled to each of the antenna port and the transmit port;



18. A hybrid transmit/receive switching assembly comprising: bias control circuitry coupled to the PIN diode and configured to receive a second bias control signal, the second bias control signal configured to operate the hybrid transmit/receive switching assembly between a transmit 

9. A single-pole double-throw hybrid transmit/receive switch assembly comprising bias control circuitry coupled to a cathode of the PIN diode and having a receive series bias control contact configured to receive a first bias control voltage to control a bias condition of the PIN diode,
receive bias control circuitry coupled to the symmetrical PIN diode-based switch and including a receive bias contact configured to receive a second bias control signal,
11. The single-pole double-throw hybrid transmit/receive switch assembly of claim 10 further comprising a transmit shunt bias control contact configured to apply a fourth bias control voltage to the third FET device, the fourth bias control voltage having a voltage value that is one of zero volts and the second positive value, the second bias control voltage and the third bias control voltage being complementary with the fourth bias control voltage, such that when the second and third bias control voltages have 

18.  A hybrid transmit/receive switching assembly comprising: bias control circuitry coupled to the PIN diode and configured to receive a second bias control signal, each respective first bias control signal and the second bias control signal together configured to operate the hybrid transmit/receive switching assembly between a transmit mode in which the PIN diode is reverse biased, RF signal flow is enabled from the transmit port to the antenna port, and isolation is provided between the antenna port and the receive port, and a receive mode in which the PIN diode is forward biased, RF signal flow is enabled from the antenna port to the receive 

17. The single-pole double-throw hybrid transmit/receive switch assembly of claim 16 wherein the bias control circuitry includes: an inductor; a resistor connected in series with the inductor between the receive series bias control contact and the cathode of the PIN diode; and a capacitor connected in shunt between ground and a node between the inductor and the resistor.
3.  The single-pole double-throw hybrid transmit/receive switch assembly of claim 2 wherein the bias control circuitry includes an inductive-capacitive-resistive network.
and shunt bias control circuitry coupled between the symmetrical PIN diode-based switch and a reference node.
8.  The single-pole double-throw PIN-diode based switch assembly of claim 1 wherein the shunt bias control circuitry includes an inductive-capacitive-resistive circuit.

Moreschi (claims 1-18, 20-21) does not disclose using PIN diodes instead of the FET devices.  In the same field of endeavor, Bellantoni disclose using PIN diodes to replace the FET devices or vice versa (fig. 3, col 8, lines 31-54).  It would have been obvious to one of ordinary skill in the art 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/LANA N LE/Primary Examiner, Art Unit 2648